JOHN M. BAILEY
CHIEF JUSTICE

 

Court of Appeals CHERVL BUSK

CLERK

WESTACY TROTTER Eleventh District of Texas TELE: 254/629-2638
SUSTICE 100 WEST MAIN STREET, SUITE 300 FAN: 254/629-2191
W. BRUCE WILLIAMS PO BOX 271 cheryl busk@ixcourts.gov
JUSTICE EASTLAND, TEXAS 76448 www.ticourts.pow i liheos
June 24, 2021
John W., Stickels Russell D. Thomason, District Attorney
Stickels & Associates, P.C. Eastland County Courthouse
P.O. Box 121431 100 West Main, Suite 204
Arlington, TX 76012 Eastland, TX 76448
* DELIVERED VIA E-MAIL * * DELIVERED VIA E-MAIL *

Paul W. Lewallen, Assistant
100 W Main St #102

Eastland, TX 76448

* DELIVERED VIA E-MAIL *

RE:

Style:

ce,

Appellate Case Number: 11-21-00084-CR

Trial Court Case Number: 25668

Yahel Eliyah McDaniel v. The State of Texas

The Court has this day issued an order in the above cause.

Attached is a copy of the Court's order.

Respectfully yours,

(a fa Mecbure
Jayl# McClure. Deputy Clerk

District Clerk - Eastland County (DELIVERED VIA E-MAIL)
Kim Cherry, Court Reporter (DELIVERED VIA E-MAIL)
Steven R. Herod, Judge (DELIVERED VIA E-MAIL)